Order entered April 3, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00732-CV

                              ALBERT G. HILL, III, Appellant

                                               V.

                               ALBERT G. HILL, JR., Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-11-04523

                                           ORDER
       Real party in interest Daniel L. Jackson, Receiver for Hill 3 Investments, LLC, has

requested that relator Albert G. Hill, III be required to post a bond in conjunction with this

Court’s order of March 31, 2014 staying enforcement of the trial court’s “Order Approving

Receiver’s Application for Payment of Fees and Expenses Regarding Preparation of Appellate

Brief” dated March 17, 2014. The Court ORDERS that within seven (7) days of the date of

this order relator Albert G. Hill, III post a good and sufficient cash or surety bond, conditioned

as required by law, in the amount of $29,315.86. The District Clerk of Dallas County is

ORDERED to immediately forward a certified copy of the bond to the Clerk of this Court.

                                                      /s/   KERRY P. FITZGERALD
                                                            JUSTICE